Title: From George Washington to Edmund Randolph, 15 April 1794
From: Washington, George
To: Randolph, Edmund


          
            Dear Sir,
            [Philadelphia] Tuesday morng 15th Aprl 1794
          
          Let me know whether the message (which in the evening of yesterday) I requested you to
            draw, will be ready by 11 o’clock this forenoon?
          If you answer in the affirmative, I shall require the Gentlemen with whom I usually
            advise on these occasions, to attend me at that hour; for I consider that message (both
            as to matter & form) of such importance as to make it necessary that every word of
            it should undergo due consid⟨eratio⟩n.
          My objects are, to prevent a war—if justice can be obtained by fair & strong
            representation (to be made by a special Envoy) of the injuries which this Country has
            sustained from G.B. in various ways—To put it in a complete state of military defence.
            And to provide eventually, such measures as seem to be now
            pending in Congress for execution, if negotiation, in a reasonable time proves
              unsuccessful.
          Such is the train of my though⟨ts;⟩ but how far all, or any of them, except the first,
            ought to be introduced into the message, in the present stage of the business, in
            Congress, deserves, as I have said before—due consideration.
            Yours always & sincerely
          
            Go: Washington
          
        